DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
a. 	in FIG. 2(a), the Examiner suggests labelling box/element 300 as “PAPR Reduction Module” (see page 8, line 12);
b.	in FIG. 2(b), the Examiner suggests labelling box/element 300 as “PAPR Reduction Module” (see page 8, line 12); and
c.	in FIG. 6, the graph of the original PAPR is indistinguishable from the graph of the reduced PAPR.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
on page 8, line 20, a comma should be inserted after “step 320”;
on page 9, “PAPR Reduction Module 30” on lines 9, 11-12 and 14 should be “PAPR Reduction Module 300”;
on page 9, line 18, a comma should be inserted after “step 312”; and 
on page 10, line 6, a comma should be inserted after “step 402”.  
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:
a.	in claim 1, line 11, “said PAPR module” should be “said PAPR reduction module” (see claim 1, line 3);
b.	in claims 2-4, “The computer method” on line 1 of each claim should be “The method” (see claim 1, line 1);
c. 	in claim 2, line 4, “each” should be deleted;
d.	in claim 4, line 2, “said OFDM signal” should be “said original OFDM signal” (see claim 1, line 5); 
e. 	 in claim 6, line 4, “each” should be deleted; and
f.	in claim 8, line 2, “said OFDM signal” should be “said original OFDM signal” (see claim 5, line 7).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 2, 5 and 6, it is unclear whether “said original OFDM signal” in “adding new pilot tones to OFDM symbols in said original OFDM signal” (see claim 1, lines 7-8; claim 2, lines 1-2 and 6-7; claim 5, lines 9-10; and claim 6, lines 2 and 6) is referring to (a) the “original OFDM signal” in claim 1, line 5 (i.e. the original OFDM signal having the original pilot tones) or (b) the original OFDM signal with pilot tones set to zero from the preceding “setting”/“set” step in claim 1, line 6 and claim 5, line 8, respectively. According to step 310 in FIG. 3, the new tones are added to the OFDM symbol having the pilot tones zeroed out. 
Claim 2 recites the limitation “said OFDM symbol” in line 6. There is insufficient antecedent basis for this limitation in the claim. Since claim 2, line 2 recites “OFDM symbols,” is “OFDM symbol” on line 6 referring to one of the OFDM symbols on line 2 or should “OFDM symbol” on line 6 be “OFDM symbols”?
With regard to claim 2, it is also unclear how “a reduced-PAPR OFDM symbol” on lines 6-7 (and “said reduced-PAPR OFDM symbol” on line 8) relate to “a reduced-PAPR OFDM symbol” in claim 1, line 9 (and “said reduced-PAPR OFDM symbol” in claim 1, line 10). For example, does the “reduced-PAPR OFDM symbol” in claim 2 correspond to the “reduced-PAPR OFDM symbol” in claim 1 or is “reduced-PAPR OFDM symbol” in claim 2 referring to another “reduced-PAPR OFDM symbol”?
With regard to claim 4, it is unclear how the steps relate to the steps in claim 1. For example, how does “generating OFDM symbols” on line 2 relate to the “OFDM symbols” in claim 1, line 7? Also, how does “generating revised pilot tones…” and “generating a reduced-PAPR OFDM signal” on lines 6-9 relate to “generating new pilot tone…” and “generating a reduced-PAPR OFDM symbol,” respectively, in claim 1, lines 7-9? For example, are there both “new pilot tones” and “revised pilot tones”? Furthermore, how does “a reduced-PAPR OFDM signal” (see claim 4, line 8) relate to or differ from “a reduced-PAPR OFDM symbol” (see claim 1, line 9)?
Claim 4 recites the limitation “said OFDM symbol” in line 3. There is insufficient antecedent basis for this limitation in the claim. Since claim 4, line 2 recites “OFDM symbols,” is “OFDM symbol” referring to one of the OFDM symbols on line 2 or should “OFDM symbol” on line 3 be “OFDM symbols”?
With regard to claims 5-8, it does not make sense for a processor to store computer instructions (see claim 5, line 6) and for the “computer instructions” to be configured to perform the recited steps. Conventionally, a “memory” stores the computer instructions wherein the instructions are executed by the processor (i.e. the processor is configured to execute the instructions).
With regard to claim 5, it is also unclear whether “a transmitter” on line 12 should be “said OFDM signal transmitter” (see lines 4-5) or whether there are two transmitters “in communication with said PAPR module.” Based on the detailed description, “a transmitter on line 12” should be “said OFDM signal transmitter.”
Claim 6 recites the limitation “said OFDM symbol” in line 6. There is insufficient antecedent basis for this limitation in the claim. Since claim 6, line 2 recites “OFDM symbols,” is “OFDM symbol” on line 6 referring to one of the OFDM symbols on line 2 or should “OFDM symbol” on line 6 be “OFDM symbols”?
With regard to claim 6, it is also unclear how “a reduced-PAPR OFDM symbol” on lines 6-7 (and “said reduced-PAPR OFDM symbol” on line 8) relate to “a reduced-PAPR OFDM symbol” in claim 5, line 11 (and “said reduced-PAPR OFDM symbol” in claim 5, line 12). For example, does the “reduced-PAPR OFDM symbol” in claim 6 correspond to the “reduced-PAPR OFDM symbol” in claim 5 or is “reduced-PAPR OFDM symbol” in claim 6 referring to another “reduced-PAPR OFDM symbol”?
With regard to claim 8, it is unclear how the steps relate to the steps in claim 5. For example, how does “generating OFDM symbols” on line 2 relate to the “OFDM symbols” in claim 5, line 9? Also, how does “generate revised pilot tones…” and “generate a reduced-PAPR OFDM signal” on lines 6-10 relate to the “generate new pilot tones…” and “generate a reduced-PAPR OFDM symbol,” respectively, in claim 5, lines 9-11? For example, are there both “new pilot tones” and “revised pilot tones”? Furthermore, how does “a reduced-PAPR OFDM signal” (see claim 8, line 9) relate to or differ from “a reduced-PAPR OFDM symbol” (see claim 5, line 11)?
Claim 8 recites the limitation “said OFDM symbol” in line 3. There is insufficient antecedent basis for this limitation in the claim. Since claim 8, line 2 recites “OFDM symbols,” is “OFDM symbol” referring to one of the OFDM symbols on line 2 or should “OFDM symbol” on line 3 be “OFDM symbols”?
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633